Citation Nr: 0707073	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  01-09 060	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for mastalgia.

5. Entitlement to an initial compensable rating for service-
connected bilateral pes planus. 

6. Entitlement to an initial compensable rating for service-
connected migraine headaches. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and W. G. 
ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1978 to February 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2000 and in 
November 2001 of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In April 2004, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record. 

When the appeal was initially before the Board in October 
2004, the Board remanded the issues of service connection for 
fibroid tumors, headaches, hypertension, right knee 
disability, left knee disability, sinusitis, and mastalgia, 
as well as, the claim for increase for a bilateral pes 
planus, to afford the veteran VA examinations and to obtain 
VA medical opinions.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Subsequently, in a rating decision in January 2006, the RO 
granted service connection for fibroid tumors, migraine 
headaches, and hypertension.  In January 2006, the veteran's 
representative filed a notice of disagreement with the 
initial noncompensable rating for migraine headaches. 

The issues of service connection for a hearing loss and 
tinnitus, raised in a statement by the veteran's 
representative, dated January 7, 2004, for a hiatal hernia, 
raised at the hearing in April 2004, and for a bilateral foot 
disability, namely, tarsal 


tunnel syndrome with numbness and tingling of the feet, 
raised by the record on VA examination in May 2005 and by the 
veteran in a statement, dated in April 2006, are referred to 
the RO for appropriate action.

The claims of service connection for right and left 
disabilities and the claim for increase of migraine headaches 
are REMAND to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Chronic sinusitis was not affirmatively shown during 
service, and sinusitis shown after service is unrelated to 
service. 

2. Mastalgia was not affirmatively shown during service, and 
mastalgia, first documented after service, is unrelated to 
service. 

3. Bilateral pes planus is manifested by mild symptoms. 


CONCLUSIONS OF LAW

1. Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

2. Mastalgia was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

3. The criteria for an initial compensable rating for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

On the claims of service connection, the RO provided the 
veteran with pre- and post- adjudication VCAA notice by 
letters, dated in March 2001 and December 2004.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
she could submit private medical records or authorize VA to 
obtain the records on her behalf.  She was asked to submit 
any evidence that would include that in her possession.  The 
notice included the general effective date provision for the 
claims, that is, the date of receipt of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable). 



To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claims of service connection 
are denied, there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice required under Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because she had a meaningful 
opportunity to participate effectively in the processing of 
the claims as she had the opportunity to submit additional 
argument and evidence.  And the claims were readjudicated 
following substantial content-complying notice as evidenced 
by supplemental statement of the case, dated in March 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On the claim for increase, the RO provided the veteran with 
content-complying VCAA notice on the underlying claim of 
service connection for a bilateral foot disability in March 
2001.  Where, as here, service connection has been granted 
and an initial disability rating has been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled. Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable to the claims for increase for bilateral 
pes planus. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist includes 
providing a medical examination and obtaining a medical 
opinion when necessary to make a decision on a claim.  The 
veteran was afforded VA examinations and medical opinions 
were obtained in order to develop the record in order to 
decide the claims of service connection.  The veteran was 
also afforded a VA examination to determine the current level 
of impairment due to bilateral pes planus.  As there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 

Principles of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty in service.  
38 U.S.C.A. § 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Service connection may also be granted when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service. 38 C.F.R. 
§ 3.303(d).     

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Sinusitis

The service medical records disclose that in February 1981 
the veteran complained of sinus congestion, X-rays of the 
sinuses were normal, and the assessment was upper respiratory 
infection.  In April 1981, the veteran complained of a runny 
nose, sinusitis was not found.  In May 1983, the veteran 
complained of a headache, and the impression was sinus 
headache.  On examination in August 1983, the veteran 
reported a history of sinusitis.  The examiner noted 
recurrent sinus congestion and clinical evaluation of the 
sinuses was normal.  On separation examination in December 
1983, the veteran gave a history of sinusitis, the clinical 
evaluation of the sinuses was normal, and sinusitis was not 
listed as a diagnosis. 

After service, VA and non-VA records document sinusitis by X-
ray (April 1988), sinus congestion (March 1989), a history of 
a sinus problem, 1983 to 1986, and the impression of non-
allergy rhinitis (June 1990), probable sinusitis (December 
1993), sinus congestion (December 1997), sinusitis (April 
2000), and sinus congestion (October 2000). 

In April 2004, a private physician stated that the veteran's 
sinus problems were treated with antihistamine therapy since 
1998. 

On VA examination in May 2005, the examiner noted that the 
veteran had been on antihistamines for a prolonged period of 
time with a remote history of sinusitis without specific 
evidence of recurrent sinus infections or recent sinus 
infections.  There was no history of nasal or sinus surgery.  
The examiner did note that the veteran was allergic to mold 
and pollen. A CT scan revealed minimal mucous membrane 
thickening in the maxillary sinuses with a small, 
inconsequential mucous retention cyst.  The pertinent 
diagnosis was no current evidence of acute or chronic sinus 
disease.  



Analysis 

While the veteran complained of sinus congestion on several 
occasions between 1981 and 1983, X-rays of the sinuses were 
normal, and the only pertinent finding was a sinus headache, 
not a sinusitis, in May 1983.  Also on the other occasions, 
sinusitis was not found and sinusitis was not found on 
separation examination in December 1983.  

After service, sinusitis by X-ray was first documented in 
April 1988, and a history of a sinus problems, beginning 1983 
to 1986, was also shown.  Sinusitis was also documented in 
1993 and in 2000. 

The single documented episode of a sinus headache in 1983 
does not affirmatively establish that chronic sinusitis was 
present during service.  This does not end the analysis as 
service connection may also be established based on 
continuity of symptomatology or by diagnosis of the condition 
after service, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service. 

As for continuity, since the service medical records fail to 
establish the presence of chronic sinusitis, as only a single 
episode of a sinus headache was shown during service, and as 
the combination of manifestations sufficient to identify 
chronic sinusitis and sufficient observation to establish the 
condition as chronic at the time were not shown, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  

After service, sinusitis by X-ray was first documented in 
April 1988.  Sinusitis was also documented in 1993 and she 
began treatment in 1998.  The period without documented 
complaints from 1983 to 1988 and from 1993 to 1998 weighs 
against a finding of continuity of symptomatology.  Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). 

As for the sinus problems since 1998, a VA examiner found no 
current evidence of acute or chronic sinus disease.  In April 
2004, a private physician stated that the veteran's problems 
were previously noted and her medical records during the 
military years confirmed the condition.  The opinion assumes 
facts not in the record, there is but a single episode of a 
sinus headache, not sinusitis, during service.  Because of 
the inaccurate factual predicate, the Board rejects the 
physician's conclusion that sinusitis, first shown after 
service, was related to service, considering all of the 
evidence, including that pertinent to service.    

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that links the sinusitis to service for the reasons 
articulated, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  

Mastalgia 

The service medical records that in June 1981 the veteran 
complained of a discharge from her right nipple, and the 
assessment was galactorrhea probably due birth control pills.  
In February and June 1983, the veteran complained of right 
pain in the right nipple with discharge.  The impression in 
June 1983 was mastitis.  On separation examination in 
December 1983, there was no complaint or finding of 
mastalgia.  

After service, in July 1988 the veteran complained of pain in 
each breast of about six weeks duration.  History included 
similar pain in 1983.  The assessment was breast pain of 
unknown etiology.  In April 1994 and in February 1999, the 
assessment was mastalgia associated with menses.  In December 
1995, localized mastalgia was noted. 

In April 2004, a private physician reported that the 
veteran's health problems included recurrent mastalgia, that 
serial mammograms were stable, and an ultrasound was 
negative.

On VA examination in May 2005, the veteran complained of 
recurrent breast pain since 1983.  The diagnoses were 
mastalgia and likely galactorrhea. 

Analysis 

Although the evidence shows that the veteran currently has 
mastalgia, the medical evidence does not show that mastalgia 
is related to service.  The service medical records show that 
the veteran complained of discharge from her right nipple on 
several occasions between 1981 and 1983, and the assessments 
were galactorrhea probably due birth control pills and 
mastitis, not mastalgia.  And mastalgia was not found on 
separation examination.  After service, in July 1988, the 
veteran complained of pain in each breast of about six weeks' 
duration and the assessment was breast pain of unknown 
etiology.  In April 1994 and in February 1999, the assessment 
was mastalgia associated with menses.  In December 1995, 
localized mastalgia was noted.  In April 2004, a private 
physician reported that the veteran's health problems 
included recurrent mastalgia.

As the earliest clinical indication of mastalgia was first 
documented after service, there is no factual basis to relate 
it to service. 

As the statement of the private physician stated that the 
veteran's problems were previously noted and her medical 
records during the military years confirmed the condition.  
Again the opinion assumes facts not in the record, there is 
no documentation of mastalgia during service.  The veteran 
did have a painful nipple with discharge that was associated 
with galactorrhea, not mastalgia, and mastitis, which is an 
infection with no evidence of recurrence of mastitis.  For 
this reason, the Board rejects the physician's conclusion 
that mastalgia is related to service. 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that links the mastalgia to service, for the reasons 
articulated, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating represents, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from the injury.  38 U.S.C.A. § 1155

The rating of service-connected disability involving a joint 
is rated on limitation of motion and functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The service-connected bilateral pes planus is rated 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, effective from the date that service connection 
was established in May 2000.  

Under Diagnostic Code 5276, the criteria for the next higher 
rating, 10 percent, are moderate impairment with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet. 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective in May 200.  
Fenderson v. West, 12 Vet. App. 119 (1999). The Board 
concludes that, from the effective date of service connection 
in May 2000, clinical findings have shown that the veteran 
met the criteria for a compensable rating. 

Factual Background 

On VA examination in November 2000, the veteran complained of 
constant foot pain, which increased with prolonged standing.  
She stated that she used shoe inserts.  

On physical examination, the veteran had shallow arches.  In 
a standing position, there was very mild pronation of the 
feet.  On bilateral heel rise testing, there was inversion at 
the subtalar joint on the left but not the right.  There was 
tenderness over both navicular prominences.  There was a 
bunion on the left but not on the right.  There were no 
bunionettes.  There were no calluses.  The plantar fascia 
were nontender, bilaterally.  The skin and nails of the feet 
were normal.  Nonweight-bearing X-rays of the feet were 
normal.  X-rays in weight-bearing revealed no evidence of pes 
planus.  The pertinent diagnosis was mild flexible flat feet, 
bilaterally. 

On VA examination in May 2002, the veteran complained of a 
sharp pain in the bottoms of her feet with walking or 
standing and that the pain had increased over the last 4 to 5 
years.  She stated that she was able to do her work but had 
pain due to a lot of walking at work.  She stated that she 
used 2 or 3 pairs of socks in addition to shoe inserts and a 
gel support which provided some pain relief.  She did not 
need a cane or crutches, and she had not had foot surgery.    

On physical examination, there was no evidence of corns or 
calluses.  There was no swelling of the feet.  The arch was 
not prominent.  She had pain below the right medial 
malleolus.  There was some tenderness on deep palpation of 
the arch.  There was normal pin prick and vibratory 
sensation.  Right ankle reflex was normal.  Peripheral pulses 
and dorsalis pedis pulsations were palpable in the right 
foot.  The diagnosis was mild, less than 1st degree, 
bilateral pes planus.  

On VA examination in May 2005, the examiner reported that the 
veteran did not use a cane, crutches or other assistive 
device, that she occasionally took over-the-counter 
nonsteroidal anti-inflammatory drugs for relief of foot pain, 
and that she continued to wear orthotics.  The veteran 
complained of pain and tingling in the feet.  She denied any 
weakness or fatigability or problems standing or problems 
that affected her on her job.  

On physical examination there was no evidence of restricted 
or painful motion of the feet and no tenderness.  There was 
no abnormal weight-bearing, weakness or instability.  There 
was no evidence of corns, calluses, or edema.  Foot posture 
when 


standing was slightly planus, bilaterally, but the arches did 
recreate with heel rising on both sides.  The h Achilles 
alignment was normal and the Achilles tendon was not tender 
on palpation.  The pertinent diagnosis was bilateral flexible 
pes planus.  

The examiner stated that he was unable to determine the 
source for her pain because flexible pes planus should not be 
painful.    

Analysis 

On three VA examinations over a five year period, the 
examination findings are consistent and show no more than 
mild impairment associated with bilateral pes planus.  There 
is no evidence that the weight-bearing line is over or medial 
to the great toe, or evidence of inward bowing of the tendo 
achillis, or pain on manipulation the feet.  The veteran does 
have some tenderness on the plantar surface of the feet and 
uses shoe inserts.  The examiners described pes planus and as 
flexible with no more than mild impairment.  

On the basis of the findings from three VA examinations, the 
Board concludes that, from the effective date of service 
connection in May 2000, the findings have shown that the 
criteria for a compensable rating have not been met.  
Accordingly, the assignment of more than a noncompensable 
rating is not warranted at any time during the appeal period.  


ORDER

Service connection for sinusitis is denied.  

Service connection for mastalgia is denied.

An initial compensable rating for service-connected bilateral 
pes planus is denied. 




REMAND

On the claims of service connection for right and left 
disabilities, the examiner did not comment on whether the 
veteran's current disability, which was identified as plica 
syndrome, was a disease or injury of service origin.  

As for the initial rating for service-connected migraine 
headaches, the veteran's representative filed a notice of 
disagreement in January 2006, initiating the appeal process.  
As the RO has not yet had the opportunity to issue a 
statement of the case, addressing the issue, the Board is 
obligated to remand the claim.  Manlicon v. West, 12 Vet. 
App. 238 (1999).

For the above reasons, the claims are remanded for the 
following action:

1. On the claims of service connection 
ensure VCAA compliance with Dingess v. 
Nicholoson, 19 Vet. App. 473 (2006). 

2. Arrange to have the veteran's file 
reviewed by the same orthopedist, who 
conducted the examination in May 2005, if 
available, and, if not available by 
another VA orthopedist for an opinion on 
whether the current finding of plica 
syndrome represents a congenital or 
developmental defect, or a disease 
process, or a result of injury.  

If the plica syndrome is a disease 
or a result of injury, the examiner 
is asked to expressed an opinion on 
whether the current syndrome is at 
least as likely as not related to 
the veteran's period of service, 
that is, had onset during service.  
The examiner is asked to considered 
that chondromalacia patellae was 
assessed during service in October 
1980 with a negative X-ray, that 
after service an X-ray was negative 
in December 2003 and an MRI was 
negative in January 2004. 

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation.

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state.  

3. Furnish the veteran a statement of the 
case on the claim for increase for 
migraine headaches.

4. After the above development is 
completed, adjudicate the claims of 
service connection for right and left 
knee disabilities. If any claim is 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


